UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7777



CONNIE EDWARD CLARK, JR.,

                                              Plaintiff - Appellant,

          versus


JANE WOODSON; LISA EDWARDS; WILLIAM P. ROGERS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-02-810-2)


Submitted:   January 16, 2003             Decided:   January 27, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Connie Edward Clark, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Connie Edward Clark, Jr. appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.        See Clark v.

Woodson, No. CA-02-810-2 (E.D. Va. filed Nov. 12, 2002; entered

Nov. 14, 2002).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2